Citation Nr: 0003615	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 3, 1989 
for the award of compensation benefits for schizophrenia.


REPRESENTATION

Appellant represented by:	D. Barrett Burge, Attorney at 
Law


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
August 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was denied by the RO in November 1973.

2.  His subsequent attempts to reopen his claim were denied 
by the Board in May 1983 (upheld on reconsideration in May 
1984) and in September 1987.

3.  His reopened claim for service connection for a 
psychiatric disorder was received by the VA on August 3, 
1989.

4.  Based on a review of the evidence, both old and new, the 
Board in February 1996 granted entitlement to service 
connection for schizophrenia.

5.  The veteran was awarded compensation benefits effective 
as of the date of receipt of that reopened claim.


CONCLUSION OF LAW

The criteria for payment of compensation benefits for 
schizophrenia prior to August 3, 1989 are not met.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2), (q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that the veteran received a 
psychiatric evaluation in June 1971.  The veteran had been 
involved in a racial altercation in the barracks in Vietnam.  
As a result of that incident he was found guilty of attempted 
murder.  He was sentenced to one year confinement and a bad 
conduct discharge.  He was given three months credit for pre-
trial confinement and the bad conduct discharge was 
suspended.  He was reported to be very fearful of his hostile 
impulses and did not want to hurt anyone seriously again.  
Mental status examination revealed that he was initially very 
angry and verbal.  He calmed down and was able to talk rather 
coherently about his fears and concerns.  He was totally 
disillusioned and resentful toward the Marine Corps and the 
establishment which it represented to him.  There was no 
evidence of a thought content disorder.  He was oriented to 
time, place and person and his intellectual functioning 
seemed to be average.  His judgment seemed to be somewhat 
impulsive and erratic and destructive at times.  The 
diagnosis was aggressive personality with homicidal potential 
if provoked.

The veteran's claim for service connection for a psychiatric 
disorder was denied by the RO in November 1973 on the basis 
that he did not have an acquired psychiatric disorder for 
which service connection could be granted.  On his claim the 
veteran had reported receiving treatment for a mental 
disorder at a hospital in Wisconsin in August 1973.  He was 
invited to submit additional evidence with regard to that 
treatment.

The veteran was hospitalized at a VA facility from October to 
November 1974.  On admission he stated that his brother 
thought he was crazy and signed him in against his will.  He 
reported that he first began experiencing problems when he 
arrived in Vietnam and cut up a fellow Marine in a fight.  He 
reported that after leaving the service he worked as a cook 
without any difficulty until recently when he was arrested 
for driving a car off a sales lot without permission.  He was 
reportedly admitted to a private hospital by his brother 
because he was preaching on the street.  He related that he 
had used illegal drugs, including marijuana, cocaine, speed, 
uppers and downers.  He stated that he had a personal unique 
religion and that he could make anything happen.  Examination 
revealed that he was cooperative and appeared oriented.  His 
conversation evidenced a strong religious trend.  His speech 
was generally coherent.  His affect was somewhat flat.  He 
made frequent references to special ability and special 
powers.  His symptoms improved with treatment and he was 
discharged with medication.  The diagnosis was paranoid type 
schizophrenia.

In March 1980 the veteran reopened his claim for service 
connection for an acquired psychiatric disorder.  In 
connection with that claim he submitted a copy of a report of 
a period of hospitalization from October to December 1973.  
The veteran was hospitalized pursuant to a court order for a 
determination of his competency to stand trial on charges of 
larceny of an automobile.  Examination revealed that he was 
hostile and aggressive and related in a very inappropriate 
manner.  His thought processes were illogical.  He 
demonstrated a thought disorder, delusional thinking and 
inappropriate associations.  He was oriented as to time and 
place, but not as to person or circumstances.  During 
hospitalization he continued to show delusional thinking, 
grandiosity and illogical thought processes.  The diagnosis 
was paranoid schizophrenia in partial remission.  

He also submitted a copy of a report of a period of 
hospitalization from January to February 1975.  At that time 
it was reported that he was delusional.  Affect was elated.  
Judgment and insight were poor.  The diagnosis was paranoid 
schizophrenia.

In March 1980 lay statements were received which were to the 
effect that the veteran had been mentally ill since his 
separation from service.  

On VA examination in May 1980 it was reported that the 
veteran was quiet and cooperative.  Affect appeared blunted.  
Speech was coherent.  Memory and judgment appeared adequate.  
Diagnoses included paranoid schizophrenia in partial 
remission.

In a rating action in July 1980 the RO denied entitlement to 
service connection for paranoid schizophrenia on the basis 
that it was not shown during service, it was not manifested 
within the applicable presumptive period and it was not shown 
to be related to the personality disorder noted in service.

The veteran testified at hearings at the RO in November 1980 
and January 1981.  He described his symptoms in service and 
after service and asserted that his schizophrenia began 
during service.  

The veteran was hospitalized at a VA facility in March 1981 
for evaluation and to determine whether the diagnosis of 
aggressive personality in service was correct whether the 
veteran was psychotic after service.  The examiner responded 
that the veteran was observed to be psychotic in 1973, 1974 
and 1975.  The examiner further stated that it could not be 
determined whether the diagnosis of aggressive personality 
with homicidal tendencies made in service was correct.

The veteran testified at a hearing at the RO in November 
1981.  He stated that he had never had any psychological 
problems before service.  He reported being involved in a 
fight during service and stated that he was mistreated in the 
brig after that fight.  He reported that he began 
experiencing problems after he was returned to active duty.  

In April 1981 the veteran was evaluated at a State mental 
health clinic.  He did not return for further treatment until 
December 1981 when he was seen complaining of problems 
sleeping, decreased appetite and weight loss.  He also 
reported visual hallucinations.  Diagnoses of borderline 
personality disorder and schizophrenia, chronic 
undifferentiated type, currently in remission were reported 
in clinical records dated from December 1981 to March 1982.

In December 1982 the veteran's claims file was forwarded to 
an independent medical expert (IME) in psychiatry for review 
and expression of an opinion as to the following questions:

1.  What is the proper psychiatric 
diagnosis currently?

2.  What was the date of the earliest 
manifestation of any currently diagnosed 
psychiatric disorder?

In a report dated in January 1983, the IME opined that the 
veteran's diagnosis was borderline personality disorder and 
further that it appeared that his difficulty began while he 
was in service.  He noted that during psychotic episodes the 
veteran exhibited symptoms consistent with paranoid 
schizophrenia, but the symptoms were transient episodes which 
may occur in patients with borderline personality disorders.  
He further stated that one could not be certain that the 
psychotic symptoms were not present for six months as is 
necessary for schizophrenia, but it was his impression that 
the psychosis was of shorter duration.  

In a decision dated in May 1983 the Board held that the 
November 1973 rating action of the RO had become final and 
that the evidence submitted since that decision did not 
establish that the veteran had an acquired psychiatric 
disorder.  The veteran and his then representative appeared 
at a hearing at the RO in June 1983 to argue that the 
decision of the Board was incorrect.  The Board decision was 
upheld by the Board on reconsideration in May 1984.

A copy of a letter from a psychiatrist and a social worker to 
an attorney dated in August 1984 was received from the 
veteran in August 1985.  In that letter the psychiatrist and 
the social worker expressed a belief that the veteran's 
psychiatric disorder should be service connected.  It was 
noted that his continued need for and response to 
psychotropic medication seemed to point to a diagnosis of 
schizophrenia.  

In a rating action in August 1985 the RO denied VA claim for 
service connection for a psychiatric disorder on the grounds 
that the additional evidence was not new and material.  The 
veteran filed a notice of disagreement with that decision.

The veteran was hospitalized at a VA facility in September 
1985.  He complained of hearing voices telling him to kill 
federal employees who had rejected his claim, decreased 
appetite and decreased sleep.  Mental status examination was 
generally within normal limits.  It was reported that it did 
not appear that the veteran had paranoid schizophrenia.  
Diagnoses included rule out schizophrenia paranoid         (? 
malingering) and ? Personality disorder.

In a statement dated in October 1985 a physician and a social 
worker stated that it was apparent that the veteran's 
symptoms had changed since the time of his discharge from 
service and that he met the criteria for a diagnosis of 
paranoid schizophrenia.  

The veteran testified at a hearing at the RO in October 1985.  
He asserted that he had schizophrenia since service and that 
the diagnosis of personality disorder was incorrect.

On VA examination in November 1985 the veteran reported that 
he stayed at home much of the time, trying to avoid people.  
He stated that he frequently felt that people were trying to 
harm him and that the government was trying to kill him by 
mishandling his claim.  He gave a history of auditory and 
visual hallucinations.  Examination revealed that he appeared 
tense and somewhat restless.  Speech was coherent and memory 
appeared adequate.  Diagnoses were schizophrenia, paranoid 
type and history of personality disorder.  

The veteran was admitted to a VA hospital in August 1986.  On 
the initial psychological assessment it was reported that he 
was admitted voluntarily complaining of bad nerves and 
hearing voices.  He stated that he was paranoid schizophrenic 
and that he would stay in the hospital until he got his 
disability.  On examination he was extremely hostile, 
demanding and surly.  His belligerence overshadowed any kind 
of meaningful interaction.  He was alert, oriented and showed 
a high energy level.  He reported auditory hallucinations, 
but his description of those was inconsistent with true 
hallucination experiences.  He showed no confusion or 
disorganization and gave no symptomatic indication of 
schizophrenia.  There was no paranoid ideation.  His behavior 
was generally hostile, antisocial and belligerent.  The 
diagnostic impression was malingering and antisocial 
personality disorder.  Examination by a physician resulted in 
an impression that there was no present evidence for a 
diagnosis of schizophrenia.  Psychiatric consultation 
resulted in the conclusion that the veteran's overall 
history, if correct, did not substantiate a diagnosis of 
antisocial personality disorder.  The psychiatric examiner 
concluded that the veteran had a severe personality disorder 
with paranoid traits and that he was not psychotic.  

In November 1986 the chief of the psychiatric service at the 
local VA hospital reviewed the veteran's records and offered 
the opinion that the veteran's psychiatric disorder began in 
service and that his present disorder was the same disorder 
which began in service.

In a memorandum dated in April 1987 the Director of the VA 
Mental Health and Behavioral Sciences Service opined that the 
proper diagnosis of the veteran's in service psychiatric 
disorder was borderline personality disorder with antisocial 
disorder features.  He further stated that the current 
diagnoses were borderline personality disorder and 
schizophrenic disorder, paranoid type with auditory 
hallucinations, delusions of special powers and being 
repeatedly persecuted by the Federal establishment.  He 
stated that the borderline personality disorder was first 
observed in June 1970 and that the schizophrenic disorder was 
first clearly evident in October 1974 when examination 
identified flattened affect and delusions of special powers, 
which condition was moderated substantially by a major 
tranquilizer.

In a decision dated in September 1987 the Board held that the 
evidence submitted since the May 1983 and May 1984 decisions 
of the Board did not provide a new factual basis establishing 
that a chronic acquired psychiatric disorder was incurred in 
or aggravated by service.  

In March 1988 the veteran submitted a statement in which he 
asked that his claim be reopened.  He asked that the RO 
obtain medical records from Dr. Barry Williams.  Later in the 
same month the veteran submitted a copy of a medical report 
from a VA physician which had been previously considered by 
the Board as evidence that his "disability began in 
service."  A letter was sent to Dr. Williams requesting a 
report on his evaluation of the veteran.  No response was 
received.

On August 3, 1989 additional evidence consisting of a letter 
from a private physician was received by the VA.  The 
physician opined that the veteran's disability occurred while 
he was on active duty without there being any pre-existing 
condition.  

The veteran, his sister and Billy R. Hunter, M.D., testified 
at a hearing before a hearing officer at the RO in October 
1989.  Dr. Hunter testified that he is a specialist in 
psychiatry and that his diagnosis of the veteran's condition 
was paranoid schizophrenia.  He stated his opinion that the 
veteran developed schizophrenia during or shortly after his 
period of military service.  The veteran's sister testified 
that the veteran was an above average student, ran track and 
never had any problems with the law before entering service.  
She indicated that he had a major change in personality 
during service.  The veteran described his military service.  
He stated that when the VA notified him of the denial of his 
claim in 1973 he was hospitalized and did not receive the 
notice.  

The veteran testified at a hearing before the Board in August 
1990.  He stated that before service he never had any 
problems.  He reported that he got along with his family, 
friends and co-workers.  He indicated that he had above 
average performance ratings during Marine Corps training.  He 
described the fight with a fellow serviceman which led to his 
arrest and conviction for assault during service.  He 
described his confinement.  He asserted that he was very 
disoriented at the time of his discharge from service and 
that he had hallucinations shortly after his discharge.  

In a decision dated in February 1991 the Board again denied 
entitlement to service connection for a psychiatric disorder.  
That denial was based on a finding that new evidence 
submitted since the prior Board decisions did not provide a 
new basis for concluding that the veteran had an acquired 
psychiatric disorder which began during service.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a decision dated in August 1993 the Court held 
that the Board had not provided adequate reasons or bases for 
its decision.  The decision was vacated and the matter was 
remanded to the Board.  In a decision dated in February 1994 
the Board remanded the claim to the RO to obtain additional 
evidence.

Additional reports not previously of record, relating to 
hospitalization in a State facility in October 1973, out-
patient treatment at a State facility from 1981 to 1986 and 
hospitalization at a VA facility from August to December 1986 
were received.  Those reports did not provide any significant 
information not previously of record.  

A report from the Federal Bureau of Prisons dated in August 
1991 reveals that the veteran was examined and underwent 
psychological testing.  The resulting diagnostic impression 
was chronic paranoid type schizophrenia and personality 
disorder, not otherwise specified, with antisocial and 
borderline features.  

On VA examination in December 1994 the veteran complained of 
auditory and visual hallucinations, visions of Satan and 
conversations with God.  Examination revealed that he was 
cooperative.  He displayed variable eye contact.  He was 
oriented in three spheres and displayed no gross 
distractibility.  Affect was appropriate to thought, but 
somewhat restricted and occasionally intense when speaking of 
"persecution."  He had moderate religious preoccupation.  
Delusional thoughts were freely verbalized regarding his view 
of government persecution since he first entered the 
military.  He vaguely reported recent auditory and visual 
hallucinations.  Thought was generally logical and goal 
directed, though periodically circumstantial and mildly 
loose.  Insight was concrete and judgment was grossly intact.  
The diagnostic impression was chronic paranoid type 
schizophrenia in partial remission; polysubstance abuse, in 
remission, by history and personality disorder, not otherwise 
specified, with antisocial and schizotypal features.  The 
examiner opined that, while no retroactive diagnosis could be 
made with any degree of certainty, it was plausible that 
early diagnoses which focused on personality disorder 
characteristics obscured concurrent and gradually increasing 
symptoms of schizophrenia.  Precipitation of schizophrenia 
during service could not be ruled out.

In a decision dated in February 1996 the Board found that the 
veteran had submitted new and material evidence to reopen his 
claim for entitlement to service connection for a psychiatric 
disorder and further that that evidence in conjunction with 
the evidence previously of record was sufficient to conclude 
that schizophrenia could be related to the veteran's military 
service.  In a rating action in March 1996 the RO assigned a 
100 percent rating for paranoid type schizophrenia effective 
August 3, 1989.

The effective date of award of compensation benefits based on 
an original claim is the date of discharge from service if 
application therefor is received within one year after 
discharge.  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2) (1999).  Where 
compensation benefits are granted based on new and material 
evidence received after final disallowance of a claim, the 
effective date of award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151 (1999).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, form a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
§ 3.151, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155 (1999).  Where 
evidence requested in connection with a claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After expiration of one 
year further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, payment of benefits shall commence not earlier 
than the date of filing the new claim.  38 C.F.R. § 3.157 
(1999).

In this case the veteran's initial claim for service 
connection for an acquired psychiatric disorder was denied by 
the RO in November 1973.  The veteran was notified of that 
decision and did not appeal within one year of the date of 
issuance of that notification.  Although the veteran at one 
time asserted that he was hospitalized at the time of that 
decision and did not receive notice of the denial of 
benefits, the record shows that notice was mailed to the 
veteran at his last known address and was not returned by the 
post office as undeliverable.  Saylock v. Derwinski, 3 
Vet.App. 394 (1992).  The veteran has not provided any 
evidence other than his own statement of his non-receipt of 
that notice.  Accordingly, that decision became final.  A 
subsequent attempt to reopen his claim was denied by the 
Board in May 1983 and on reconsideration of that decision in 
May 1984 on the basis that no new and material evidence had 
been submitted.  His claim was again denied by the Board in 
September 1987 on the same basis.  

In March 1988 the veteran twice submitted statements in which 
he claimed service connection for a psychiatric disability.  
In the first statement he provided the name of a physician 
who reportedly treated him.  The veteran provided no evidence 
from that physician and a letter to the physician form the RO 
went unanswered.  With the second statement the veteran 
submitted a medical report which had already been considered 
by the Board.  In the absence of additional evidence to 
establish his claim, neither of those statements operated to 
reopen the veteran's claim.

Accordingly, in this case the law clearly provides that 
benefits cannot be paid for any time earlier than the date of 
receipt of the reopened claim, August 3, 1989.  There is no 
provision for paying benefits from an earlier date based on 
the veteran's assertion that his psychiatric disorder existed 
from an earlier date.  It clearly did, but evidence to 
establish service connection for his psychiatric disorder was 
not received earlier than the August 3, 1989 date of receipt 
of his reopened claim.  

Additionally, the Board notes that, while the veteran has 
expressed dissatisfaction with the prior Board decisions 
issued in this case, he has not filed a motion for revision 
of any of the prior Board decisions which denied service 
connection for a psychiatric disorder based on clear and 
unmistakable error in accordance with the provisions of 
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1404 (1999).


ORDER

Entitlement to an effective date earlier than August 3, 1989 
for the award of compensation benefits for schizophrenia is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

